Citation Nr: 0507630	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for psoriatic arthritis of the hands, feet, elbow, 
fingers, wrist, and ball of foot for the period of December 
1, 2002 to May 15, 2003.

2.  Entitlement to an initial evaluation in excess of 60 
percent for psoriatic arthritis of the hands, feet, elbow, 
fingers, wrist, and ball of foot with tendonitis of the right 
ankle from May 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Appeals (VA) Regional Office (RO) in Lincoln, 
Nebraska.  A December 2002 rating decision granted service 
connection for psoriatic arthritis of the right foot and for 
psoriatic arthritis of the left foot and assigned both 
disabilities a noncompensable evaluation effective from 
December 1, 2002.  A subsequent rating decision dated in July 
2003 granted service connection for psoriatic arthritis, 
claimed as hands, feet, elbow, wrist, fingers, and ball of 
foot, and assigned a 20 percent disability evaluation 
effective from December 1, 2002 and a 60 percent disability 
evaluation effective from May 16, 2003.  The veteran, who had 
active service from April 1981 to November 2002, appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period from December 1, 2002 to May 15, 2003, the 
veteran's psoriatic arthritis was not manifested by symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  

3.  From May 16, 2003, the veteran's psoriatic arthritis has 
not been productive of constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for psoriatic arthritis of the hands, feet, elbow, 
fingers, wrist, and ball of foot from December 1, 2002 to May 
15, 2003 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5009-5002 (2004).

2.  The criteria for an initial evaluation in excess of 60 
percent for psoriatic arthritis of the hands, feet, elbow, 
fingers, wrist, and ball of foot with tendonitis of the right 
ankle from May 16, 2003 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5009-5002 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the December 
2002 and July 2003 rating decisions as well as the April 2003 
Statement of the Case and the November 2003 Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  In addition, 
the RO sent letters to the veteran in September 2002 and June 
2003 in connection with his claims for service connection for 
psoriatic arthritis that specifically informed him of what VA 
was doing to assist and what was needed from him.  Those 
letters obviously did not address the issue of entitlement to 
a higher initial evaluation for the veteran's disability, as 
service connection had not been established at that time.  
However, it has been determined by VA's Office of the General 
Counsel (OGC) that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement in 
which he raises the new issue of entitlement to an increased 
rating for the disability in question, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required in connection with the veteran's claim for a higher 
initial evaluation.  However, additional letters were sent to 
the veteran in July 2003 and December 2003 in connection with 
his claim for a higher initial evaluation for psoriatic 
arthritis.  The letters specifically informed the veteran of 
the VCAA, what the VA's and the veteran's responsibilities 
were under the Act, including the division of 
responsibilities in obtaining evidence.  These letters also 
essentially told the veteran he could submit or tell VA about 
any evidence he wanted considered in connection with his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
October 2002, March 2003, July 2003, and September 2003.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  In fact, the veteran submitted a statement 
in December 2003 indicating that he had no further medical 
evidence to submit.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in December 2002 granted service 
connection for psoriatic arthritis of the right foot and for 
psoriatic arthritis of the left foot and assigned both 
disabilities a noncompensable evaluation effective from 
December 1, 2002.  A subsequent rating decision dated in July 
2003 granted service connection for psoriatic arthritis, 
claimed as hands, feet, elbow, wrist, fingers, and ball of 
foot, and assigned a 20 percent disability evaluation 
effective from December 1, 2002 and a 60 percent disability 
evaluation effective from May 16, 2003.  During the pendency 
of the appeal, those evaluations have remained in effect 
until the present time.

VA medical records dated from September 1988 to June 2003 and 
from November 2002 to July 2003 document the veteran's 
complaints and treatment of various disorders, including pain 
in his joints and psoriatic arthritis.  In May 2003, the 
veteran reported having pain in multiple joints, which he 
rated as an eight on a scale of one to ten.  Most of the pain 
was in his fingers, right elbow, and left foot, and he had 
also noticed some swelling.  In June 2003, the veteran 
complained of pain in his right knee, elbow, wrist, right 
fingers, and right and left thumbs, and he indicated that he 
was unable to pick up a coffee pot with his right arm due to 
the pain.  He did have relief while taking prednisone, but 
not from sulfsalazine.  An examination revealed edema, heat, 
and tenderness to palpation, and his right elbow was tender 
to palpation at the lateral epicondele.  He was diagnosed as 
having psoriatic arthritis and instructed to continue taking 
sulfasalazine as well as methotrexate, and the treating 
physician noted that physical therapy would be consulted for 
a right elbow brace.  These medical records also indicate 
that the veteran's weight ranged from 142 to 150 from 
September 1988 to June 2003.

The veteran was afforded a VA examination in October 2002 
during which he complained of pain in his fingers and toes, 
which he had been told was related to his psoriasis.  He also 
reported having pain in his left foot, which sometimes 
swelled, but there was no weakness, fatigue, or stiffness.  
Nor had he had any surgery on his foot.  He was also noted to 
have generalized aches and pains, especially in his knees, 
right ankle, hands, and feet.  A physical examination 
revealed the veteran to have an unassisted gait that was safe 
and steady as well as a normal stance, swing, and pace.  His 
feet did not have any abnormal weight bearing signs, and his 
femurs, hips, knees, ankles, feet, and toes were normal.  X-
rays were also obtained, which showed the veteran's right 
knee, femur, tibia, fibula, right ankle, left foot, and right 
foot to be within normal limits.  The examiner commented that 
there was no pathology to render a diagnosis of psoriasis, 
and he did not discuss psoriatic arthritis.

The veteran was also provided a VA examination in March 2003 
during which he was noted as having psoriasis in his left and 
right feet.  A physical examination revealed his muscle 
strength to be within normal limits, and he had a good range 
of motion of his elbows, wrists, knees, hips, and ankles.  He 
was diagnosed as having psoriasis with psoriatic arthritis.  

In his April 2003 VA Form 9, the veteran reported having 
consistent pain from the joint in the ball of his right foot, 
which limited walking and prolonged standing and prevented 
him from kneeling completely.  The veteran later indicated at 
an informal conference at the RO that he had intended to 
specify his left foot and not his right foot in his VA Form 
9.

VA medical records dated from April 2003 to May 2003 indicate 
that the veteran sought treatment in April 2003 with 
complaints of a painful left toe.  He returned for treatment 
in May 2003 with additional complaints of pain and swelling 
in all of his extremities, but especially in his left foot, 
hands, wrists, elbow, knee, and foot.  X-rays were negative 
for his left foot, and he was prescribed vicodin for the 
pain.  He was later reported to have a clinical history and 
x-ray findings consistent with psoriatic arthropathy, but it 
was also noted that there were limited skin findings.  He was 
prescribed medications, and the treating physician indicated 
that steroids would be considered if there was no improvement 
within a month.

A man who had served with the veteran submitted a lay 
statement in June 2003 in which he reported seeing the 
veteran limping on his left side on numerous occasions.  The 
veteran had told him that his left foot and his right wrist 
were extremely stiff and sore.

A man who had worked with the veteran and knew him for more 
than 22 years submitted a statement on his behalf in June 
2003.  He indicated that he had witnessed the veteran's 
painful struggle and gradual loss of dexterity in his right 
hand.  The veteran had appeared to have increased difficulty 
in accomplishing the simplest functions.  He had difficulty 
holding cups and experienced pain while completing paperwork 
that required a great amount of handwriting.  He had also 
developed a distinctive limp in his left leg.

A friend, who is a nurse practitioner, submitted a statement 
on behalf of the veteran in June 2003 in which she indicated 
that she had observed him enduring pain and swelling in his 
joints periodically during the previous seven years.  She 
noted that the affected joints included his fingers, right 
wrist, right elbow, and his left toes.  The veteran 
experienced pain and swelling in his hands and elbow when he 
attempted the simplest tasks, such as pouring a coffee cup, 
and he was unable to perform other tasks that required the 
use and strength of his hands.  He had also developed a 
consistent limp from the pain associated with his left foot 
and sometimes had difficulty wearing shoes.  The veteran's 
friend further stated that she had observed swelling and 
rigidity of the joints in his hands, fingers, and toes on 
several occasions.

A man who had served with veteran also sent a letter on his 
behalf in July 2003 in which he stated that he had 
periodically observed him enduring pain in his hands, right 
wrist, and left foot.  The veteran also showed signs of pain 
when he exchanged handshakes or performed tasks involving 
gripping a tool or item tightly.

Another man who had served with the veteran submitted a 
statement in July 2003 in which he noted that the veteran had 
considerable difficulty using his hands for any period of 
time, especially when writing, typing, or performing small 
mechanical tasks.  The veteran also had a noticeable limp in 
his left leg.

Two lay statements were submitted by relatives in July 2003, 
which indicated that the veteran suffered from pain and 
consistent swelling in several joints of his body, 
specifically in both of his hands, right wrist, and left 
foot, and that he had decreased strength and dexterity in his 
right hand.  Although he did sustain some strength in his 
left hand, the small finger and thumb reported to be 
consistently swollen and appeared painful.  The veteran's 
pain reduced his ability to perform menial tasks and 
prevented him from participating in household tasks as well 
as in the majority of his hobbies.  The veteran was also 
noted to have been seen limping on several occasions due to 
the pain in his left foot and toes.

The veteran submitted a statement in support of his claim in 
July 2003 in which he indicated that his disability had 
progressed to the point that he could no longer perform 
menial tasks.  He believed that the disability had caused him 
many inconveniences and a substantial loss of revenue, as he 
no longer met the qualification requirements for various 
types of work.  The pain in his joints had also affected his 
ability to have uninterrupted sleep.  

The veteran was afforded a VA examination in July 2003 during 
which he indicated that he usually experienced a flare-up of 
his psoriatic arthritis once a year.  He sometimes went more 
than a year between flare-ups and sometimes less, but he 
stated that it had been fairly consistent for 15 years.  Such 
flare-ups generally lasted a couple of weeks to a month and 
involved swelling.  The veteran also indicated that his 
psoriatic arthritis had been more problematic during the 
previous four months, but the psoriatic arthritis of the 
right foot had recently cleared up, and the fourth and fifth 
metatarsal phalangeal joints of the right foot were grossly 
unremarkable.  The left foot continued to be bothersome, and 
he had been having problems with flare-ups in his right 
wrist, right elbow, and the proximal and distal 
interphalangeal joints of the fifth digit of his right hand.  
He also experienced symptomatology in his the metacarpal 
phalangeal joint of the fifth digit and the interphalangeal 
joint of the thumb.  The veteran had recently been taken off 
sufasalazine and was prescribed methotextrate instead.  

A physical examination revealed the veteran to have a good 
range of motion in his right wrist, right elbow, and the 
proximal and distal interphalangeal joints.  There was no 
pain on palpation of the wrist or elbow, but there was some 
mild discomfort on palpation of the proximal and distal 
interphalangeal joints, which was very minimal with only 
faint swelling.  The metacarpophalangeal joint of the fifth 
digit of the left hand had mild to moderate swelling, which 
limited his flexion to 75 degrees, and the interphalangeal 
joint of the thumb had 45 degrees of flexion.  It was noted 
that both the metacarpophalangeal joint of the fifth digit 
and the interphalangeal of the thumb of the left hand were 
productive of mild increased discomfort on the fourth and 
fifth repetition as well as on palpation.  The veteran's 
right foot did not have any swelling and appeared to be 
asymptomatic.  His left foot had 25 degrees of dorsiflexion 
and 30 degrees of flexion of the fourth and fifth 
metatarsophalangeal joints.  There was some moderate swelling 
of the left foot, and the veteran was mildly to moderately 
uncomfortable on the third and fourth repetitions.  He was 
moderately to moderately severely uncomfortable on the fifth 
repetition.  The examiner commented that this did seem quite 
uncomfortable for the veteran.  He also stated that x-rays 
were quite unremarkable with no gross abnormalities noted and 
diagnosed the veteran with psoriatic arthritis of the 
aforementioned joints.  

The veteran was provided another VA examination in September 
2003 during which it was noted that his psoriatic arthritis 
had seemed to affect every joint in 1998 and that more 
recently only his hands, wrists, and right elbow were the 
areas primarily affected.  A physical examination did not 
reveal any synovitis, effusion, warmth, or erythema in his 
ankles, but there was tenderness posterior to and a little 
inferior to the right medial malleolus.  The veteran's gait 
and station were unremarkable, and he could stand on his 
heels and toes without difficulty.  It was also noted that 
his left foot did have some second digit small joint 
tenderness from psoriatic arthritis.  He was diagnosed as 
having right ankle pain due to tendonitis.




Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his psoriatic arthritis of the hands, feet, 
elbow, fingers, wrist, and ball of foot.  More specifically, 
he claims that the current evaluation assigned for his 
psoriatic arthritis does not accurately reflect the severity 
of that disability.

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 20 percent effective from 
December 1, 2002 and to 60 percent effective from May 16, 
2003.  However, applicable law mandates that when a veteran 
seeks an increased evaluation, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not withdrawn his appeal and as such, it remains in 
appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's psoriatic arthritis of the hands, feet, elbow, 
fingers, wrist, and ball of foot is currently evaluated as 20 
percent disabling from December 1, 2002 and as 60 percent 
disabling from May 16, 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009-5002.  Diagnostic Code 5009 states that 
other types of arthritis not specified in the rating 
schedule, such as psoriatic arthritis, are to be rated as 
rheumatoid arthritis under Diagnostic Code 5002.  Under that 
diagnostic code, a 20 percent disability evaluation is 
warranted for rheumatoid arthritis as active process when 
there are one or two exacerbations in a year in a well-
established diagnosis.  A 40 percent evaluation is 
contemplated for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent evaluation is assigned where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.  

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.


I.  Entitlement to an Initial Evaluation in Excess of 20 
Percent from December 1, 2002 to May 15, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation from December 1, 2002 to May 15, 2003.  The 
medical evidence of record has not shown the veteran to have 
had symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  In fact, a March 2003 VA examination found the veteran 
to have normal muscle strength and a good range of motion of 
his elbows, wrists, knees, hips, and ankles.  In addition, VA 
medical records dated from April 2003 to May 2003 noted 
complaints of a painful left toe in April 2003 as well as 
complaints of pain and swelling in all of the veteran's 
extremities in early May 2003, but these treatment records 
did not document any objective findings of impairment.  The 
Board further notes that the veteran told the July 2003 VA 
examiner that during the previous 15 years he had 
consistently had only one flare-up per year.  As such, the 
veteran appears to have only had complaints of pain during 
this time period without any definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Thus, the veteran has not been shown to have met the 
criteria for a 40 percent evaluation.  Therefore, the Board 
finds that an initial evaluation in excess of 20 percent from 
December 1, 2002 to May 15, 2003 is not warranted.  

The Board notes that the veteran's condition could have been 
individually rated at each joint.  However, the objective 
evidence does not indicate that such evaluations, under the 
criteria for chronic residuals, would have resulted in a 
combined evaluation in excess of 20 percent.  In this regard, 
the March 2003 VA examiner indicated that he had good range 
of motion of the elbows, wrists, knees, and hips, and there 
is no other medical evidence of record showing that he had a 
limitation of motion in any other joints that would warrant a 
combined disability evaluation in excess of 20 percent from 
December 1, 2002 to May 15, 2003.  Therefore, the Board finds 
that rating the veteran's disability as an active process 
rather than as chronic residuals yields a higher evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's psoriatic arthritis is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  The Board observes that the 
veteran complained of pain and swelling during this time 
period; however, this pain is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5002.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, a March 2003 VA examination found the veteran to have 
normal muscle strength as well as a good range of motion of 
his elbows, wrists, knees, hips, and ankles.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's psoriatic arthritis 
for the period from December 1, 2002 to May 15, 2003.


II.  Entitlement to an Initial Evaluation in Excess of 60 
Percent from May 16, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an initial evaluation in 
excess of 60 percent from May 16, 2003.  The medical evidence 
of record does not show the veteran to have constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  A July 2003 VA examiner noted 
that the veteran usually experienced a flare-up of his 
psoriatic arthritis only once a year, which generally lasted 
a couple of weeks to a month, with the exception of one 
flare-up that had persisted for four months.  In fact, the 
psoriatic arthritis of the right foot had cleared up, and the 
fourth and fifth metatarsal phalangeal joints of the right 
foot were grossly unremarkable. The veteran had a good range 
of motion in his right wrist, right elbow, and the proximal 
and distal interphalangeal joints.  Although there was some 
swelling and mild discomfort on palpation of the proximal and 
distal interphalangeal joints, such discomfort was noted to 
be very minimal, and there was no pain on palpation of the 
wrist or elbow.  Additionally, the veteran's right foot did 
not have any swelling and appeared to be asymptomatic.  The 
Board does acknowledge that the veteran's metacarpophalangeal 
joint of the fifth digit of left hand and his left foot both 
had mild to moderate swelling; however, there was no 
indication that such swelling was incapacitating.  
Additionally, a September 2003 VA examination noted that the 
veteran's psoriatic arthritis had seemed to affect every 
joint in 1998 and that more recently only his hands, wrists, 
and right elbow were the areas primarily affected.  The 
veteran's gait and station were unremarkable, and he could 
stand on his heels and toes without difficulty.  As such, the 
Board finds that the veteran's psoriatic arthritis is not 
totally incapacitating.  Therefore, an initial evaluation in 
excess of 60 percent from May 16, 2003 is not warranted.

The Board does note that the veteran's disability could be 
evaluated at each joint.  However, the objective evidence 
does not indicate that such evaluations would result in a 
combined evaluation in excess of 60 percent under the 
criteria for chronic residuals.  In this regard, the July 
2003 VA examination revealed the veteran to have a good range 
of motion in his right wrist, right elbow, and the proximal 
and distal interphalangeal joints.  His feet were also 
unremarkable for limitation of motion, as his right foot had 
45 degrees of flexion and 35 degrees of dorsiflexion of the 
metatarsophangeal joints and his left foot had flexion of 30 
degrees and 25 degrees of dorsiflexion of the fourth and 
fifth metatarsophalangeal joints.  The Board does acknowledge 
that July 2003 VA examiner noted that the veteran's 
metacarpophalangeal joint of the fifth digit of the left hand 
had flexion limited to 75 degrees and that his 
interphalangeal joint of the thumb had 45 degrees of flexion.  
However, when these joints are evaluated under the applicable 
diagnostic codes, an evaluation in excess of 60 percent is 
not warranted. See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 
5230.  Therefore, the Board finds that evaluating the 
veteran's disability as an active process yields a higher 
evaluation than rated as chronic residuals.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's psoriatic arthritis is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 60 
percent rating, and no higher.  In this regard, the Board 
observes that the July 2003 VA examination found the veteran 
to have mild to moderate pain and swelling in his fingers and 
left foot; however, the effect of the pain and swelling in 
the veteran's joints is contemplated in the currently 
assigned 60 percent disability evaluation under Diagnostic 
Code 5002.  Indeed, the July 2003 rating decision 
specifically contemplated this pain and swelling in its grant 
of the 60 percent disability evaluation under Diagnostic Code 
5009-5002.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
this regard, the September 2003 VA examination indicated that 
only the veteran's hands, wrists, and right elbow were the 
areas primarily affected by his psoriatic arthritis.  
Although the veteran did have some tenderness in his left 
second toe as well as in his right ankle, his gait and 
station were unremarkable, and he could stand on his heels 
and toes without difficulty.  The Board also notes that the 
examiner diagnosed the right ankle pain as being due to 
tendonitis and not to psoriatic arthritis.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's psoriatic arthritis 
for the period from May 16, 2003.


III. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected psoriatic arthritis has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
psoriatic arthritis.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's psoriatic arthritis under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 20 percent for psoriatic 
arthritis of the hands, feet, elbow, fingers, wrist, and ball 
of foot for the period of December 1, 2002 to May 15, 2003 is 
denied.

An initial evaluation in excess of 60 percent for psoriatic 
arthritis of the hands, feet, elbow, fingers, wrist, and ball 
of foot with tendonitis of the right ankle from May 16, 2003 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


